DETAILED ACTION
This action is responsive to application filed on June 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated June 25, 2021 and March 17, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crupi (US Patent Application Publication No. US 20140351233 B1), in view of Arye (US Patent Application Publication No. US 20180246950 A1).

Regarding claim 1, Crupi teaches a data capture and visualization system providing temporal data relationships, the system comprising: a data processor; and a data capture and visualization system, executable by the data processor, being configured to: capture and forward data using collection agents; (See Crupi [0180] “The term “mashup” used herein is defined as a software application that combines pre-existing components from one or more information-providing services into a single tool which can comprise a server-side and a client-side application, where the components used by the mash-up are visually presented to a user on a display at the client-side” See also Crupi [0244] Disclosing Mashup Tools visualization capabilities [i.e. visualization system]. See Crupi [0150] “FIG. 9 shows the process flow of the analytic engine selecting the proper data scanner referenced in the “from” variable of the RAQL query. When the analytic engine processes 901 [i.e. data processor] the query, it identifies the variable type based on runtime determination of the underlying data source. Then, it selects 903 the proper data scanner which can either be a data file scanner 905, a data service scanner 907 or a streaming data scanner 909 [i.e. collection agents].” See also [0151] Further disclosing the data collected by the scanners [i.e. collection agents] is handed [Thus, forwarded] to the analytic engine for processing.)

buffer and load the captured data into a data warehouse; (See Crupi [0153] “The in-memory [Thus, buffer] is loaded with data [i.e. captured data], or a database or a portion thereof...The static data is data that has already been loaded in [Thus, captured], and it can come from databases [i.e. data warehouse]” See also Crupi [0006] “Traditional BI style systems extract data [i.e. captured data] into a data warehouse”)

transform the data as specified by a temporal algebra query language; (See Crupi [0118] “The RAQL query listing 401 in FIG. 4 illustrates the RAQL query that calculates the running (moving) average labeled aunningAvgPricePerHouf of a stock data and re-calculates the running average every hour. Line A1 shows the data that will be extracted. Line A2 shows the aggregation avg(price) which will be calculated for each time window partition is shown beginning in line A3. Lines A3 to A5 create the partition window by element and time. These lines show that the query should partition the aggregation shown in A2 by symbol, year, month and hour, which basically equates to the partition occurring every hour. Line A6 shows the order by clause with ‘symbol’ and ‘datetime’ and tells the analytic engine to calculate a running average for each symbol, by datetime. Line A6 names the partition result ‘RunningAvgPricePerHour’ and, in this example, is calculated for a single stock which has four pricings per hour as illustrated in the table 501 in FIG. 5 [Thus, transform the data as specified by a temporal algebra query language].”)

enable querying of the transformed data using the temporal algebra query language, the querying including temporal data relationships; and (See Crupi [0048] “Temporal data is data which contains a timestamp. The timestamp can represent the date/time of the data creation; date/time of the data collection and/or the date/time of the data analysis. See also Crupi [0120] “the prior data and calculations (Table 501) are already stored in a Virtual In-memory Analytic Cube 703 [i.e. the transformed data]” See also Crupi [0122] “Referring now to FIG. 8, a block diagram illustrating a query that takes data from the Virtual In-Memory Data Cube [Thus, enable querying of the transformed data]” See also Fig. 8 Showing query 801 [i.e. temporal algebra query language] “Select avg(price) from stocks where symbol = ‘APPL’ where Timestamp > ‘xxx’ and Timestamp <’xxx’ [i.e. temporal data]” See also Crupi [0153] “The system can run the new query language over the data that is not changing and the new data that is coming through.”)

	Crupi suggests querying including temporal data relationships by disclosing the use of SQL and relational database (See Crupi [0058] “The new query language can follow a standard format of SQL statements, albeit with some differences. Specifically, the new query language can follow ANSI SQL, for example SQL:2003, or other variants and evolutions such as SQL:1999, SQL:2006, SQL:2008, SQL:2011. However, a new query language is provided herein which can resemble ANSI SQL language structure.”  See also Arye [0192] “The various databases may be in, for example, a relational database format, but other standard data formats may also be used.” [Thus, capable of querying including temporal data relationships])

	However, Arye discloses querying including temporal data relationships in more detail. (See Arye [0032] “The hypertable is partitioned along a set of dimension attributes including the time attributes [Thus, transformed data]” See also Arye [0097] “Depending on the query, the query planner 425 may perform...an aggregation like a SUM or COUNT over the results.” See also Arye [0102] “Ideally database users should be able to interact with time-series data as if it were in a simple continuous database table. However, for reasons discussed above, using a single table does not scale. Yet requiring users to manually partition their data exposes a host of complexities, e.g., forcing users to constantly specify which partitions to query, how to compute JOINs between them [Thus, querying including temporal data relationships]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Crupi to incorporate the teachings of Arye to use native SQL clauses, conditions and operations to perform relational queries. 

One would be motivated to achieve a predictable result of obtaining data based on a related fields.

	Crupi additionally disclose present the results of the queries to a user via a user interface. (See Crupi [0156-0157] “The new query language can run analytics on the data that is in-memory (which is both static and real-time), using static/historical data from the four databases 1007 and real-time data which is being pushed into the in-memory 1003...The analytics can be executed on a combination of the static and real-time data, which exists in the in-memory area 1107, to produce the results of the analytics (in this illustration, displayed on the User Interfaces 1109, 1111) [Thus, present the results of the queries to a user via a user interface]”)

	Regarding claim 2, Crupi further in view of Arye, [hereinafter Crupi-Arye], teaches all limitations and motivations of claim 1, wherein the temporal algebra query language includes inputs, verbs, functions, and outputs. (See Crupi Fig. 8 Showing query 801 [i.e. temporal algebra query language]
“Select [i.e. verb] avg(price) [i.e. function] from stocks where symbol = ‘APPL’ [i.e. input] where Timestamp > ‘xxx’ and Timestamp <’xxx’ [i.e. temporal-based condition]” See also Figs. 4-5 Showing query 401 [i.e. temporal algebra query language] including results 501. See also Crupi [0304] “The <raql> statements used in earlier examples implicitly converted the query results to a document-type variable by using result as the output variable [i.e. output]”)

Regarding claim 3, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to collect data into observations, which are transformed into datasets. (See Crupi [0152-0153] “the streaming data scanner 909 processes a continuous stream of data with a scanner, herein represented by a JMS Scanner and an Event Scanner, and terminates the scan either after the stream is fully processed or a time window is defined. An example of a time window is based on the query time partition, but could be a time partition as small as a few seconds or as large as a minute, hour or days [Thus, transformed into datasets]. The in-memory is loaded with data, or a database [Thus, in the collected data including tables (i.e. observations)] or a portion thereof.”)

	Regarding claim 4, Crupi-Arye teaches all limitations and motivations of claim 3, wherein the datasets are table datasets, event datasets, or resource datasets. (See Crupi [0152-0153] “the streaming data scanner 909 processes a continuous stream of data [i.e. events] with a scanner, herein represented by a JMS Scanner and an Event Scanner, and terminates the scan either after the stream is fully processed or a time window is defined. An example of a time window is based on the query time partition, but could be a time partition as small as a few seconds or as large as a minute, hour or days [Thus, transformed into datasets]. The in-memory is loaded with data, or a database [Thus, in the collected data including tables (i.e. observations)] or a portion thereof.”)

	Regarding claim 6, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to perform aggregation over time or identity. (See Crupi [0115-0117] “For the analytic functions, the system can aggregate this information into a structure, which is sometimes referred to herein as an “analytic data cube” or a “mini-cube” which are the same thing... Consider another example: the analytics command is COUNT <data set>. Then, this command is repeated a minute later...The analytics cubes can be stored as temporal data. That is, when the data is stored in one of the analytics cubes, a time stamp can be include in the analytic cube. The records themselves in the analytics cubes can also be time stamped. [Thus, perform aggregation over time]”)

	Regarding claim 7, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to perform selecting or filtering using a temporal algebra. (See Crupi Fig. 8 Showing query 801 [i.e. temporal algebra query language]
“Select avg(price) from stocks where symbol = ‘APPL’ [i.e. input] where Timestamp > ‘xxx’ and Timestamp <’xxx’ [i.e. temporal-based condition]”)

	Regarding claim 8, Crupi-Arye teaches all limitations and motivations of claim 7, wherein the temporal algebra includes verbs for time windows or time intervals. (See Crupi [0445-0446] “Windows are useful for time-based... each row represents a different slice of data for a specific time. The following example uses windows with a time-based dataset to calculate moving averages: The moving average is calculated over the rows in the window relative to the current row so each row potentially has a different moving average. Moving averages typically show a smoother trend for the column...With window analytic functions, such as lag( ) or firstvalue( ), you can select values for specific siblings for each row using window definitions”)

	Regarding claim 9, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to perform temporal projection. (See Crupi Fig. 4 Showing query 401 selection of column “datetime” in line A1 [Thus, performs temporal projection])
	
	Regarding claim 10, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to perform temporal joins. (See Arye [0032] “The hypertable is partitioned along a set of dimension attributes including the time attributes” See also Arye [0102] “Ideally database users should be able to interact with time-series data as if it were in a simple continuous database table. However, for reasons discussed above, using a single table does not scale. Yet requiring users to manually partition their data exposes a host of complexities, e.g., forcing users to constantly specify which partitions to query, how to compute JOINs between them [Thus, perform temporal joins]”)
	
	Regarding claim 11, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to perform temporal deduplication. (See Arye [0160] “the database system may receive queries like “select the last K readings for every device.” While this query can be natively expressed in SQL using a “SELECT DISTINCT” query (for finding the first or last single value per distinct item) or via windowing functions (for finding K such values) [i.e. temporal deduplication], such a query can turn into a full table scan in many relational databases. In fact, this full table scan could continue back to the beginning of time to capture “for every device”, or otherwise either sacrifice completeness with some arbitrarily-specified time range  [Thus, temporal data])	

	Regarding claim 12, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to perform temporal group by. (See Crupi [0130-0131] “With regard to the querying cube, the cube is referenced as a data source in RAQL for querying data. Examples include...” 

    PNG
    media_image1.png
    65
    537
    media_image1.png
    Greyscale


Thus, perform temporal group by.)

 	Regarding claim 13, Crupi-Arye teaches all limitations and motivations of claim 1, wherein the data capture and visualization system being further configured to perform stream processing for temporal datasets. (See Crupi [0065] “An intention of the new query language is to be a real time analytical engine that works on variables and hierarchical data. It can also handle temporal data [i.e. temporal datasets], streaming data, and/or large data.” See also Crupi [0152] “the streaming data scanner 909 processes a continuous stream of data [Thus, stream processing] with a scanner, herein represented by a JMS Scanner and an Event Scanner”)

	Regarding claim 15, Crupi-Arye teaches all of the elements of claim 1 in system form rather than method form. Crupi also discloses a method [Claim 9]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 16, Crupi-Arye teaches all of the elements of claim 2 in system form rather than method form. Crupi also discloses a method [Claim 9]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17, Crupi-Arye teaches all of the elements of claim 3 in system form rather than method form. Crupi also discloses a method [Claim 9]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.


Regarding claim 18, Crupi-Arye teaches all of the elements of claim 6 in system form rather than method form. Crupi also discloses a method [Claim 9]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 18.

Regarding claim 19, Crupi-Arye teaches all of the elements of claim 7 in system form rather than method form. Crupi also discloses a method [Claim 9]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 19.

Regarding claim 20, Crupi-Arye teaches all of the elements of claim 12 in system form rather than method form. Crupi also discloses a method [Claim 9]. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to those elements of claim 20.

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crupi-Arye, in view of Non-patent literature “Splicing Date Periods in SQL Server” June, 2015; (https://stackoverflow.com/questions/30991479/splicing-date-periods-in-sql-server), [hereinafter Forum].

Regarding claim 5, Crupi-Arye teaches all limitations and motivations of claim 4.

Crupi-Arye does not explicitly disclose wherein the data capture and visualization system being further configured to perform temporal splicing of resource datasets.

However, Forum discloses wherein the data capture and visualization system being further configured to perform temporal splicing of resource datasets. (See Forum pages 2-3 Showing a query for “Splicing Date Periods in SQL Server [i.e. temporal splicing of resource datasets]”  
“--Combines the tables
;WITH CTE_Union
AS
(
    SELECT product,fromdate,todate
    FROM @y
    UNION ALL
    SELECT product,fromdate,NULL
    FROM @x
    UNION ALL
    SELECT product,NULL,todate
    FROM @x
),
--forms most of the ranges
CTE_range
AS
(
    SELECT  *,
            next_fromdate = LEAD(fromdate,1) OVER (PARTITION BY product ORDER BY fromdate)
    FROM
    (
        SELECT  product,
                fromdate = COALESCE(fromdate,DATEADD(DAY,1,LAG(todate,1) OVER (PARTITION BY product ORDER BY todate))),
                todate = COALESCE(todate,DATEADD(DAY,-1,LEAD(fromdate,1) OVER (PARTITION BY product ORDER BY fromdate)))
        FROM CTE_Union
    ) A
    WHERE fromdate < todate
)

SELECT  product,
        fromdate,
        todate
FROM CTE_range
UNION ALL
--fills in the gaps
SELECT product,DATEADD(DAY,1,todate),DATEADD(DAY,-1,next_fromdate)
FROM CTE_range
WHERE DATEDIFF(DAY,todate,next_fromdate) != 1 --so where there is a gap
ORDER BY product,fromdate”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Crupi-Arye to incorporate the teachings of Forum to perform temporal splicing of resource datasets using native SQL functions. 
One would be motivated to do so to obtain combined results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crupi-Arye, in view of Paulsen (US Patent Application Publication No. US 20210248129 A1).

Regarding claim 14, Crupi-Arye teaches all limitations and motivations of claim 4.

Crupi-Arye does not explicitly disclose wherein the data capture and visualization system being further configured to perform backfilling and asynchronous processing for temporal datasets.

However, Paulsen disclose wherein the data capture and visualization system being further configured to perform backfilling and asynchronous processing for temporal datasets. (See Paulsen [0005] “an event analytics system generates and stores an event dataset including first event data for a first set of events associated with a user. The first event data includes a plurality of timestamps and a device identifier. The event dataset connects the first set of events in chronological order based on the timestamps and the device identifier.” See also Paulsen [0073] “the event analytics system updates the event dataset at step 512 asynchronously to generating and storing the event dataset at step 504. The event analytics system may further append the second event data to the event dataset at step 508 asynchronously to updating the event dataset at step 512 and generating and storing the event dataset at step 504. The generating, storing, and appending data to the event dataset may be executed substantially in real time, while the update of step 512 occurs at a later time based on the look-back window. [Thus, perform backfilling and asynchronous processing for temporal datasets]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Crupi-Arye to incorporate the teachings of Paulsen to asynchronously updating the event dataset.

One would be motivated to do so to optimize performance [Paulsen 0023].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161